Title: From John Quincy Adams to Thomas Boylston Adams, 27 August 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 22.
St: Petersburg 27. August 1811.

Four days after I closed my last Letter to you, which was sent by the Iris, Captain Woodberry, I received your’s of 2. June, with all the tokens of the Doctor’s stuff upon it—I disliked the looks of this, I dare say as much as you did its taste—But as your letter was evidently written in so much better Spirits than the preceding number, as it assured me that you had recovered your health upon your Eastern excursion, and that you had escaped from your hoist into Webb’s brook, with a mere flesh wound, it removed in some degree the alarm which I had felt for you, and at least made way for the indulgence of better hopes—As you are fairly launched upon the vortex of public life, I would gladly flatter myself that the stirring of the blood which it will inevitably occasion will promote free and rapid circulations, and give new vigour to your Constitution.
Your letter is numbered 17/7 I am glad you have adopted the practice of numbering; but you follow it yet with some irregularity. For example that of 3. March is numbered 14/5 which would make 1. of the new Series correspond with 10. of the old—But the letter of 7. April is numbered 16/6, which as well as the one I am now answering makes 1. of the new, correspond with 11. of the old series—If the volunteer of 19. March, which was not numbered at all is to pass for number 15 of the old series it is equally entitled to N. 6. of the new;—and then your two last letters, instead of 16/6 and 17/7 should have been numbered 16/7 and 17/8.—I have in fact received eight letters from you dated of the present year, with which the new Series commences; though as you will find by a very circumstantial list which I sent you some months ago, I never received but seven of the old Series.
On the twelfth day of this present month, at seven O’Clock in the Evening, a young Lady made her appearance in my family, if not of singular beauty, at least to us of singular importance—For while she was merely in posse she had stripp’d her father of the judicial robes to which he seemed to have been doomed, and though I trust she will be a very good American patriot, she had insisted upon being born in Russia—My best friend had been for some weeks under no small alarm lest this jeune personne should choose to present herself on the 16th: of August, the Emperor Napoleon’s birth-day—It was not indeed just now a favourite day of mine, and I thought she might as well come upon another—But the day after she was born, her mother’s Doctor, who is a very worthy man as well as a skillful physician, and a Scotchman, upon coming to visit her said—“do you know Ma’am what this young lady your daughter, has done—She is born on the king of England’s birth-day; for I suppose he is by this time king—I mean the Regent—the Prince of Wales.”—Now we had never thought of this—We did not know what was the Prince of Wales’s birth-day, and should have been equally ignorant of that of the French Emperor, but for a splendid ceremonial dinner, and illumination at the French Ambassador’s on that day both last year and the present.—The Ladies say that it is falling from the frying-pan into the fire—I do not know how my Son John, so proud of his republican birth-day will relish that of his sister, but as I hear he has declared himself a determined and unchangeable federalist, true blue for Governor Gore, I hope he will like her the better for it, and think the 4th: of July and the 12th: of August a natural and indissoluble alliance.
I have written to you and to my other friends so much and so often of my intention to remain here the next Winter, that I have nothing further to add upon the subject—I am however still uncertain whether it will be in a public capacity, or as a private Citizen.—On my appointment as a Judge I received a recall from the mission here—As I did not accept the appointment, I did not take leave at this Court, and hitherto remain in my public character—But I do not know what the President’s intentions concerning it are—He must have known, not long after the appointment, that I should probably be detained here over the next Winter—I assigned this to him as my decisive reason for declining the seat upon the Bench, by a letter of 3. June—But the appointment is one thing—the recall is another—the first could not be complete without my acceptance—The second depends entirely upon his pleasure—and what that will be I cannot even guess—Untill I receive it the same uncertainty with regard to my situation under which I have lived these eight months must still continue—I may indeed most emphatically say that I am a stranger and sojourner, and have no abiding City.—You have had heretofore the history of our removes within that of St: Petersburg—My last advice to you was that although I had a lease untill next June of a very comfortable house, in which we had already resided more than a year, I received one day notice from my landlord to quit, in less than fifteen days, one of His Majesty’s Ministers having purchased the house, for the Crown—You may judge what delightful information this was, in the then condition of my family.—It so happened that, on one of the small islands, within the bounds of the City, close upon the banks of that branch of the river, called the great Nevka, there was a Country Seat, which seemed as if it has been made on purpose for us, which perhaps on account of the high rent which had been demanded for it, had remained untenanted untill it was so late in the Season that unless I had taken it, the Spiders would have had it to themselves—The owners agent had learnt to be more modest in his demand for rent—I immediately engaged the house for four months, and we came into it, bag and baggage on the 11th: day of July, my own birth-day. Our removal was in every respect an advantage—Instead of a dirty stagnant Canal, we have a beautiful flowing river before our doors; instead of a noisy and noisome street, we have a quiet and cool retirement; instead of a hot and tainted atmosphere, a fresh circulation of pure air—My wife in her confinement has enjoyed the repose and tranquility of a hermitage; and Charles who was pale and almost stunted in his growth, has shot up nearly an inch in less than two months, and looks as ruddy as a milkmaid.
The best of the joke will be, if our present prospects are realized, that when the Season closes we shall return to the very house we quitted, and take out the remnant of the lease—For notwithstanding the notice given us, the contract to purchase the house is not yet concluded, and very probably may not be during the present year—If the sale should be completed, I shall in six weeks or two months be obliged to find another house beyond the river; for this house like all those in its neighbourhood, though so pleasant and comfortable in the Summer is not inhabitable during the Winter Months.
We have had upwards of one hundred and thirty American vessels, arriving at Cronstadt within these three Months, and on board of them great numbers of our Countrymen, most of whom are new acquaintance, together with some whom we had seen before—Untill very lately we had not since we left home met with an American Lady—There is now here a Mrs. Bentzon, once a Miss Astor of New-York—She came with her husband a Danish subject and formerly a member of the Government in the island of Santa Cruce—They were fellow-passengers with Mr: Erving in the John Adams frigate, and came from France to this Country by land—He brought me a letter of Introduction from Judge Livingston—As they came just at the moment of my wife’s confinement, we have not yet been able to see so much of them as we could have wished.
Our family will soon be reduced to its natural elements—Mr: Everett is gone to Sweden and England—Mr: Gray is going to Germany and France; they have contributed to enliven our Society, but even after losing them we shall not be solitary—The rest of us I hope will keep together while we remain in this Country, and if any of us at any period of our residence here had been at a loss for occupation, the new comer would furnish enough of it for the future.—You tell me that you hope the stranger you soon expected would be of the same fort as the last—But we wanted and are happy to have one of the other sort—It is so patriarchal to have Sons and Daughters, that in my estimation of human happiness there is always something wanting to accomplish what uncle Toby calls the great end of one’s existence, untill it can be said of us—I do not find that marriage is by the Christian dispensation commanded as a duty—There is an unlucky Chapter in one of Paul’s Epistles, which seems on the contrary to glance at it as a mere indulgence to frailty—The Coran commands procreation as a moral obligation, and in this respect; if it had not allowed polygamy, I should think it had improved upon Christianity—But I consider marriage, and if it please Heaven, children, as among the first and greatest social, moral and political duties—But then with the sense of this duty we must combine that of giving them a suitable education.
Gratum est, quod patriae civem populoque dedisti;
Si facis, et patriae sit idoneus, utilis agris,
Utilis et bellorum et pacis rebus agendis.
I could write a Sermon upon these lines, if I had time and I thought you would have patience to read it.
You know the reasons why I write you scarcely any thing about European Politics—It would be impossible from hence to give you news, and it would seldom be safe to tell you all I know—I must remember the fate of my Letter that was to have gone by Captain Hinkley—American politics are not safer to talk about than European—I have seen an Abstract of Mr: R. Smith’s address to the People of the United States—As it concludes by telling them that they must chuse another President at the next Election, and what kind of man he must be, I hope ere long to be informed of “the two first letters of his name.”—The Republican party can bear prosperity little if any thing better than their adversaries—Individual Ambition will spurn not only at the subordination established by the Constitution, but even at that imposed upon parties by their necessities—I am not sure that this is a misfortune to the Nation—The splitting up of parties prevents any one from acquiring a permanent power of oppression over others.—But enough of moralizing—Give my Duty, Blessing and Love to my Parents, children, and kindred with you and around you, and believe me ever affectionately your’s
A.